Title: To George Washington from Adam Stephen, 26 December 1755
From: Stephen, Adam
To: Washington, George



Sir,
⟨For⟩t Cumberland [Md.] ⟨Dec⟩r 26th 1755

The State of the Regiment is much the Same as at last Return. Capt. Peachy is a good deal Better—Mr Lowry pines after the Babby, and has been of no Service here, the gentlemen who are best acquainted with him, tell me they are of Opinion he is tired of the Service, and Being a Malingeror here, I gave him leave to Wait on you to inform how he stood affected.
I had the honour to dine at the head of 24 fine Gentlemen yesterday—We had an extreamly good dinner, and after drinking the loyal Healths, in a Ruff and Huzza at every Health we pass’d an hour in Singing and taking a Cheerful glass. We then amus’d ourselves with acting part of a Play, and spending the Night in mirth, Jollity and Dancing, we parted very affectionatly at 12 O’Clock, remembering all Absent Friends. The frequent applications to me from the Hospital, obliges me to Renew my Sollicitations about a Surgeon and Medicines—The Small parcel I got of Docr Gilmore lies at Falmuth—The then Commissarys forgetting to Send them up.
⟨Bieuler⟩ is intirely useless. I am with Respect, wishing you a happy Year, and that it may be remarkable for your Victorious Atchievments, Sr, Your most obt huble Sert

Adam Stephen

